DETAILED ACTION
This communication is responsive to the application filed on 2/17/2021.  This action is Non-Final.  Claims 1-17 are pending and have been examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention of claims 16-17 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 16 is directed to “A computer program…”, which is “software per se” and is a product which does not have a physical or tangible form and therefore is not  patent eligible subject matter (See MPEP 2106.03(I)).  The specification pages 16, lines 14-23, appear to identify the computer program as simulator program (element 210) of Fig. 7.  Therefore, when the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 1, lines 13 and 15 each include a recitation of the limitation “the transaction” which lacks clarity.  The limitations lack clarity because it is unclear if the recitations are referring to “a transaction” of claim 1, line 5 or “a first type of transaction” of claim 1, line 9, or if the limitations are indicating “a transaction” of claim 1, line 5 is a “first type of transaction” when it is started using a first type of transaction start instruction as disclosed in line 9.  The examiner believes the applicant is referring to the latter and for purposes of examination will interpret the claim as such.  The examiner suggest the applicant amend the claims to identify that these are the same transactions, and are either a first or second type depending on which type of transaction start instruction starts the transaction, or amend the limitations stating “the transaction” to explicitly state “the first type of transaction”.
In regards to claim 1, lines 18 and 20 each include a recitation of the limitation “the transaction” which lacks clarity.  The limitations lack clarity because it is unclear if the recitations are referring to “a transaction” of claim 1, line 5 or “a second type of transaction” of claim 1, line 16, or if the limitations are indicating “a transaction” of claim 1, line 5 is a “second type of transaction” when it is started using a second type of transaction start instruction as disclosed in line 16.  The examiner believes the applicant is referring to the latter and for purposes of examination will interpret the claim as such.  The examiner suggest the applicant amend the claims to identify that these are the same transactions, and are either a first or second type depending on which type of transaction start instruction starts the transaction, or amend the limitations stating “the transaction” to explicitly state  “the second type of transaction”.
In regards to claim 2, line 3 the limitation “the transaction” lacks clarity.  The limitations lack clarity because it is unclear if the recitations are referring to “a transaction” of claim 1, line 5 or “a first type of transaction” of claim 1, line 9.  The examiner believes the lack of clarity is a result of the clarity issue indicated above concerning claim 1.  Therefore, for purposes of examination the examiner will interpret the claim the same as claim 1 above and suggest the applicant amend the limitation similarly to the suggestion provided for claim 1 for clarity.
In regards to claim 4, lines 3-4 each include a recitation of “the transaction” which lacks clarity. The limitations lack clarity because it is unclear if the recitations are referring to “a transaction” of claim 1, line 5 or “ a second type of transaction” of claim 1, line 16.  Therefore, for purposes of examination the examiner will interpret the claim the same as claim 1 above and suggest the applicant amend the limitation similarly to the suggestion provided for claim 1 for clarity.
In regards to claim 6, line 3 the limitation stating “the abort” lacks clarity.  The limitation lacks clarity because it is unclear if “the abort” is referring to “an abort” of claim 1, line 13 or “an abort” of claim 4, line 3?  The examiner believes the recitation is referring to the abort of claim 4, and for purposes of examination will interpret the limitation to be referring to claim 4.
In regards to claim 7, line 3 the recitation of “the transaction” which lacks clarity. The limitation lacks clarity because it is unclear if the recitation is referring to “a transaction” of claim 1, line 5 or “a second type of transaction” of claim 1, line 16.  Therefore, for purposes of examination the examiner will interpret the claim the same as claim 1 above and suggest the applicant amend the limitation similarly to the suggestion provided for claim 1 for clarity.
In regards to claim 8, line 4 the limitation stating “the abort” lacks clarity.  The limitation lacks clarity because it is unclear if “the abort” is referring to “an abort” of claim 1, line 13 or “an abort” of claim 4, line 3.  The examiner believes the recitation is referring to the abort of claim 4, and for purposes of examination will interpret the limitation to be referring to claim 4.
In regards to claim 9, line 3 the limitation stating “the abort” lacks clarity.  The limitation lacks clarity because it is unclear if “the abort” is referring to “an abort” of claim 1, line 13 or “an abort” of claim 4, line 3.  The examiner believes the recitation is referring to the abort of claim 4, and for purposes of examination will interpret the limitation to be referring to claim 4.
In regards to claim 10, line 3 the limitation stating “the abort” lacks clarity.  The limitation lacks clarity because it is unclear if “the abort” is referring to “an abort” of claim 1, line 13 or “an abort” of claim 4, line 3.  The examiner believes the recitation is referring to the abort of claim 4, and for purposes of examination will interpret the limitation to be referring to claim 4.
In regards to claim 11, line 3 the limitation stating “the abort” lacks clarity.  The limitation lacks clarity because it is unclear if “the abort” is referring to “an abort” of claim 1, line 13 or “an abort” of claim 4, line 3.  The examiner believes the recitation is referring to the abort of claim 4, and for purposes of examination will interpret the limitation to be referring to claim 4.
In regards to claim 11, line 1 the limitation “the predetermined type of instruction” lacks clarity because it lacks proper antecedent basis, as there is no prior recitation of “a predetermined type of instruction”.  The examiner suggest amending the limitation to “a predetermined type of instruction”.
In regards to claim 15, lines 12 and 14 each include a recitation of the limitation “the transaction” which lacks clarity.  The limitations lack clarity because it is unclear if the recitations are referring to “a transaction” of claim 15, line 5 or “a first type of transaction” of claim 15, line 7, or if the limitations are indicating “a transaction” of claim 15, line 5 is a “first type of transaction” when it is started using a first type of transaction start instruction as disclosed in line 8.  The examiner believes the applicant is referring to the latter and for purposes of examination will interpret the claim as such.  The examiner suggest the applicant amend the claims to identify that these are the same transactions, and are either a first or second type depending on which type of transaction start instruction starts the transaction, or amend the limitations stating “the transaction” to explicitly state “the first type of transaction”.
In regards to claim 15, lines 17 and 19 each include a recitation of the limitation “the transaction” which lacks clarity.  The limitations lack clarity because it is unclear if the recitations are referring to “a transaction” of claim 15, line 5 or “a second type of transaction” of claim 15, line 16, or if the limitations are indicating “a transaction” of claim 15, line 5 is a “second type of transaction” when it is started using a second type of transaction start instruction as disclosed in line 16.  The examiner believes the applicant is referring to the latter and for purposes of examination will interpret the claim as such.  The examiner suggest the applicant amend the claims to identify that these are the same transactions, and are either a first or second type depending on which type of transaction start instruction starts the transaction, or amend the limitations stating “the transaction” to explicitly state  “the second type of transaction”.
In regards to claim 16, lines 11-12 and 13-14 each include a recitation of the limitation “the transaction” which lacks clarity.  The limitations lack clarity because it is unclear if the recitations are referring to “a transaction” of claim 16, line 5 or “a first type of transaction” of claim 16, line 8, or if the limitations are indicating “a transaction” of claim 16, line 5 is a “first type of transaction” when it is started using a first type of transaction start instruction as disclosed in line 8.  The examiner believes the applicant is referring to the latter and for purposes of examination will interpret the claim as such.  The examiner suggest the applicant amend the claims to identify that these are the same transactions, and are either a first or second type depending on which type of transaction start instruction starts the transaction, or amend the limitations stating “the transaction” to explicitly state “the first type of transaction”.
In regards to claim 16, lines 18 and 19 each include a recitation of the limitation “the transaction” which lacks clarity.  The limitations lack clarity because it is unclear if the recitations are referring to “a transaction” of claim 16, line 5 or “a second type of transaction” of claim 16, line 15, or if the limitations are indicating “a transaction” of claim 1, line 5 is a “second type of transaction” when it is started using a second type of transaction start instruction as disclosed in line 15.  The examiner believes the applicant is referring to the latter and for purposes of examination will interpret the claim as such.  The examiner suggest the applicant amend the claims to identify that these are the same transactions, and are either a first or second type depending on which type of transaction start instruction starts the transaction, or amend the limitations stating “the transaction” to explicitly state  “the second type of transaction”.
Claims 2-14 and 17 are dependent upon one or more claims above and are further rejected to for including the deficiencies of one or more rejected claims above.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “instruction decoding program logic to decode/control”, “transactional memory support program logic to support/trigger/respond” and “address tracking program logic to track” in claim 16.  Wherein each of the above elements are comprised in the claimed computer program (software per se) run on a host hardware processor and therefore each of the above elements are interpreted to be implemented using a combination of software (element 210 of Fig. 7) and hardware (element 230 of Fig. 7) (see pages 15-16 of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim(s) 1, 4-5, 7, 10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind, PGPUB No. 2015/0378777 (cited on IDS filed on 2/17/2021).

In regards to claim 1, Gschwind teaches “An apparatus” ([0158]: CPU operating in a transactional execution environment is disclosed (See Figs. 1-3 for further clarity)) “comprising: an instruction decoder to decode instructions” ([0152 and 0158]:  wherein an instruction decoder (element 208) decodes instructions (See Figs. 1-3 for clarity) “processing circuitry to perform data processing in response to the instructions decoded by the instruction decoder” ([0152 and 0158-0160]: wherein processing circuitry (elements 216, 232, 228, 236, as well as execution units not shown used to executed branches and floating-point instructions as disclosed in paragraph [0152]) performs data processing in response to instructions decoded by the instruction decoder) “transactional memory support circuitry to support execution of a transaction by the processing circuitry” ([0143, 0152, 0158-0160 and 0165-0166]:  wherein load store unit and fixed point unit (elements 220 and 280) supports execution of a transaction by processing circuitry) “the transactional memory support circuitry comprising address tracking circuitry to track addresses accessed by instructions within the transaction” ([0165-0172]:  wherein load store unit (element 280) comprises L1 cache directory (element 240) which includes transactional execution bits (elements 244, 248, 252, 256, 282, 284); wherein all of the above included execution bits and the directory are used to track addresses accessed by instructions with the transaction) “for a first type of transaction started using a first type of transaction start instruction, the instruction decoder is configured to control the processing circuitry to prevent commitment of results of instructions executed speculatively following the first type of transaction start instruction until a transaction end instruction is reached” ([0143-0144, 0158-0161 and 0170]:  wherein a first type of transaction is started by a TBEGIN instruction, wherein in response to the TBEGIN instruction being decoded processing circuitry processes instructions of a transaction speculatively and prevents commitment of results of the instructions executed speculatively until a TEND instruction is reached (see [0187-0189 and 0195] for explicit recitation that TEND instruction completes a transaction by committing of memory operands (results)) “in which the transactional memory support circuitry is configured to trigger an abort of the transaction when a conflict is detected between an address of a memory access from another CPU and the addresses tracked by the address tracking circuitry for the transaction” ([0165, 0171, 0186, 0190-0194]:  wherein the load store unit is configured to trigger an abort of the transaction when a conflict is detected between an address of a read and/or write access from another CPU and the addresses tracked by the L1cache directory and its corresponding bits (See Figs. 3-4) (see [0023 and 0144] for further details on conflicts between addresses))  “for a second type of transaction started using a second type of transaction start instruction, the instruction decoder is configured to control the processing circuitry to respond to execution of a read operation within the transaction by marking an address of the read operation as trackable by the address tracking circuitry” ([0187-0192]:  wherein a second type of transaction is started by a TBEGINRO instruction, wherein in response to the TBEGINRO instruction being decoded processing circuitry responds to execution of a read operation by setting a tx-read bit (element 248) to mark the cache line as trackable. (See Figs. 3-4)) “and to respond to execution of a write operation within the transaction by omitting marking of an address of the write operation as trackable by the address tracking circuitry. ([0187-0192]:  wherein a second type of transaction is started by a TBEGINRO instruction, wherein in response to the TBEGINRO instruction being decoded processing circuitry responds to execution of a write operation by not setting a tx-dirty bit (element 252) of a cache line because write address operations are not tracked.  (See Figs. 3-4))
	Gschwind thus far does not teach “a transaction within a thread of data processing” nor “when a conflict is detected between an address of a memory access from another thread and the addresses tracked by the address tracking circuitry for the transaction”.  Gschwind does discuss an embodiment which triggers an abort of a transaction when a conflict is detected between an address of a memory access from another CPU (i.e. processor), trackable addresses and further discusses executing a transaction of instructions in a processor.  Gschwind does not explicitly indicate that the above disclosed embodiment includes a transaction within a thread of data processing nor detecting an address conflict caused by another thread.
	However, Gschwind discusses embodiments that include multi-threaded processors and that terms such as a CPU or processor in the reference are used interchangeably with processor thread (see [0017]).  The modification would have a processor of Gschwind that executes transactions within multiple threads, which would detect conflicts between trackable memory addresses accessed by different threads.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Gschwind to be a multi-threaded processor.  It would have been obvious to one of ordinary skill in the art because using a multi-threaded processor would be used for the benefit of increasing instruction-level parallelism, which would provide overall performance gains in a processor.


	Claim 15 is similarly rejected on the same basis as claim 1 above because claim 15 is the method claim corresponding to the apparatus of claim 1 above.

	Claim 16 is similarly rejected on the same basis as claim 1 above because claim 16 is a computer program executed on a host data processing apparatus to perform functions corresponding to the apparatus of claim 1. (Note:  Claim 16 claims a computer program for a controlling an apparatus and Gschwind paragraphs [0008 and 0236-0242] disclose a computer program product (including a computer readable program) for controlling a processing device and therefore Gschwind teaches a computer program which performs functions corresponding to claim 1)

	In regards to claim 4, Gschwind teaches “The apparatus according to claim 1” (see rejection of claim 1 above) “wherein for the second type of transaction the transactional memory support circuitry is configured to trigger an abort of the transaction when a conflict is detected between the address of the read operation executed within the transaction and an address of a write operation from another thread.” ([0165, 0170-0171 and 0192-0194]:  wherein a load store unit is configured to trigger an abort of the transaction, when it is the second type of transaction executed in read-only mode, when a conflict between the address of the read operation executed within the transaction and a write operation from another thread (i.e. CPU see paragraph [0017]) (see [0023] for further details about conflicts occurring in a read-set when a write from another thread (i.e. CPU) occurs))



	In regards to claim 5, Gschwind teaches “The apparatus according to claim 4” (see rejection of claim 4 above) “wherein the transactional memory support circuitry is configured to trigger the abort of the second type of transaction in response to at least one other event.” ([0178]:  wherein the load store unit triggers an abort of a transaction in response to a store cache overflow.  Wherein if the store cache overflows during execution of the second type of transaction (read-only mode, see [0187-0188]), then the second type of transaction would be aborted)


In regards to claim 7, Gschwind teaches “The apparatus according to claim 4” (see rejection of claim 4 above) “wherein for the second type of transaction, the processing circuitry is configured to at least one of: commit results of intervening instructions of the transaction in response to the abort of the second type of transaction” ([0192-0193]:  wherein transactions in a read-only mode commit results of write instructions of the transaction in response to any conflicts detected in the read-only mode.  Wherein the conflict in light of a read operation as discussed in claim 4 causes an abort, and therefore the results would be committed in response to the abort of the read-only mode transaction (see [0187-0191 for more details on TBEGINRO instruction which starts second type of transaction)) “or commit results of instructions inside the second type of transaction without waiting for the transaction end instruction.” ([0161 and 0192-0193]:  wherein transactions in a read-only mode commit results of write instructions of the transaction without waiting for the transaction to complete using a transaction end instruction.  Wherein the write instruction results are committed before a transaction completes using a transaction end instruction (see [0187-0191 for more details on TBEGINRO instruction which starts a second type of transaction))



In regards to claim 10, Gschwind teaches “The apparatus according to claim 4” (see rejection of claim 4 above) “wherein in response to the abort of the second type of transaction being triggered, the processing circuitry is configured to store an abort cause indication indicative of whether the abort was triggered by a conflict.” ([0048, 0158, 0160 and 0181]:  wherein in response to an abort of a transaction being triggered processing circuitry stores an abort reason indicative of whether the abort was triggered by a conflict in a transaction diagnostic block(TDB).  Wherein in response to any abort the reason is written, and therefore if an abort is triggered during the second type of transaction, the reason would be written in response to abort of the second type of transaction (see pertinent art section below for z/Architecture Principles of Operation tenth edition (pages 5-91 to 5-99), which is incorporated by reference in Gschwind for further clarity of TDB (see [0145]))

In regards to claim 17, Gschwind teaches “A storage medium storing” ([0008 and 0236-0242]:  wherein a computer readable storage medium is disclosed) “the computer program of claim 16.” (See rejection of claim 16 above)



11.	Claim(s) 2, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind, and further in view of Greiner, PGPUB No. 2013/0339674 (cited on IDS filed on 2/17/2021).

	In regards to claim 2, Gschwind teaches “The apparatus according to claim 1” (see rejection of claim 1 above) “wherein for the first type of transaction, the transactional memory support circuitry is configured to trigger capture of architectural state to be restored on aborting the transaction” ([0158-0160]:  wherein when a first type of transaction is started using a TBEGIN instruction, the fixed point units trigger capture of architectural state in transaction back up registers to be restored on aborting the transaction)
	Gschwind does not teach “wherein, for the second type of transaction, the transactional memory support circuitry is configured to omit the capture of the architectural state.”  While Gschwind does disclose a second type of transaction that is executed in a read-only mode, Gschwind includes no discussion of omitting capturing of architectural state for a transaction.
	Greiner discusses omitting the capture of architectural state for a transaction ([0078-0079]:  wherein architectural state of a transaction is unsaved (i.e. not captured) based on a register bit).  The combination would have a processor as taught in Gschwind that would omit capturing of architectural state for a transaction using transactional memory support circuitry as taught in Greiner.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Gschwind that executes a second type of transaction, to omit capturing of architectural state for the transaction as taught in Greiner.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (not capturing architectural state for a transaction) for another (capturing architectural state for a transaction) for the benefit of added flexibility and the ability to save back up storage space by not saving excessive data (i.e. improving performance by storing a minimum amount of back up data). (MPEP 2143, Example B).

	In regards to claim 6, Gschwind teaches “The apparatus according to claim 4” (see rejection of claim 4 above).
	Gschwind does not teach “wherein, for the second type of transaction, the instruction decoder is configured to control the processing circuitry to omit restoration of architectural state in response to the abort.”  While Gschwind does disclose a second type of transaction, Gschwind includes no discussion of omitting restoration of architectural state for the second type of transaction in response to an abort.
	Greiner discusses omitting restoration of architectural state for a transaction in response to an abort ([0078-0079]:  wherein architectural state, of a transaction which was not saved at the beginning of the transaction, is not restored (omitted) when the transaction aborts).  The combination would have a processor as taught in Gschwind that would omit restoration of architectural state for a transaction that has aborted, due to the architectural state never being captured as taught in Greiner.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Gschwind that executes a second type of transaction, to omit capturing and restoring of architectural state for the transaction when an abort occurs as taught in Greiner.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (not capturing and restoring architectural state for a transaction) for another (capturing and restoring architectural state for a transaction) for the benefit of added flexibility and the ability to save back up storage space by not saving excessive data which may not be necessary for abort recovery (i.e. improving performance by storing a minimum amount of back up data). (MPEP 2143, Example B).

	In regards to claim 14, Gschwind teaches “The apparatus according to claim 10” (see rejection of claim 10 above).
	 Gschwind does not teach “comprising a control register to store at least one condition status indication indicative of a property of a previous processing result; in which: in response to a conditional instruction, the instruction decoder is configured to control the processing circuitry to perform a conditional operation conditional on whether the at least one condition status indication stored in the control register satisfies a test condition; and the abort cause indication comprises at least one of said at least one condition status indication.” 
	Greiner teaches “comprising a control register to store at least one condition status indication indicative of a property of a previous processing result” ([0136 and 0161-0162]:  wherein a transaction abort PSW (control register) stores at least one condition code indicative of a property of a previous processing result (result of transaction begin or abort depending on outcome of transaction)(see [0321, 0440-0442 and Fig. 10 for further details about condition codes)) “in which: in response to a conditional instruction, the instruction decoder is configured to control the processing circuitry to perform a conditional operation conditional on whether the at least one condition status indication stored in the control register satisfies a test condition; and the abort cause indication comprises at least one of said at least one condition status indication.” ([0440-0441 and 0451-0452]:  wherein a conditional branch is executed by processing circuitry to perform a conditional operation, which branches depending on a condition code stored in the transaction abort program status word satisfying a test condition, and an abort cause indication comprises  at least one of the condition codes (See Fig. 10 which displays abort reasons/indications and condition codes (Note:  certain limitations above such as the decoder and processing circuitry are taught in Gschwind and therefore the overall combination of references would teach the above limitation))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gschwind to include a control register and use a conditional instruction to perform a test operation to verify if an abort condition occurred during a transaction.  It would have been obvious to one of ordinary skill in the art because using a conditional instruction to test whether an abort condition occurred, would allow a user/programmer to determine, if a transaction successfully occurred, thereby allowing for recovery or exception handling to occur and correct abort conditions.

12.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind, Greiner and further in view of Diestelhorst, PGPUB No. 2017/0269960.
	In regards to claim 3, the overall combination of Gschwind and Greiner teaches “The apparatus according to claim 2” (see rejection of claim 2 above). 	
	The overall combination of Gschwind and Greiner does not teach “wherein for the first type of transaction, following the transaction end instruction the instruction decoder is configured to control the processing circuitry to discard the captured architectural state or allow the captured architectural state to be overwritten.”  Gschwind teaches performing a transaction end instruction for a first type of transaction when an abort condition does not occur, in order to complete a transaction; however, Gschwind does not explicitly indicate whether the saved architectural state is discarded or overwritten upon completion.  
	Diestelhorst discusses discarding saved architectural state for a transaction, following completing the transaction with a transaction end instruction ([0065]:  wherein snapshots of architectural state are discarded following the execution of a transaction end instruction) The combination would have a processor as taught in Gschwind which would control processing circuitry to discard captured architectural state following a transaction end instruction as taught in Diestelhorst.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of the combination of Gschwind and Greiner to discard architectural state following a transaction end instruction as taught in Diestelhorst.  It would have been obvious to one of ordinary skill in the art because discarding data that is no longer required for back up, would free up memory space for data that is required for future backups, thereby improving recovery memory storage.
13.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind, and further in view of Mishaeli, PGPUB No. 2017/0228233.

	In regards to claim 8, Gschwind teaches “The apparatus according to claim 4” (see rejection of claim 4 above).
	Gschwind does not teach “wherein for the second type of transaction, the instruction decoder is responsive to a predetermined type of instruction to control the processing circuitry to pause processing of instructions until a notification is received that the abort has been triggered.” While Gschwind does disclose a second type of transaction that is executed in a read-only mode, Gschwind includes no discussion of performing a predetermined type of instruction, for a second type of transaction, to control the processing circuitry to pause processing of instructions until a notification is received that the abort has been triggered.
	Mishaeli discusses a predetermined type of instruction to control the processing circuitry to pause processing of instructions until a notification is received that the abort has been triggered ([0112-0113]:  wherein a transactional memory compatible user-level suspend thread instruction may suspend (pause) processing of instructions of a thread until an abort condition occurs).  The combination would have a processing circuitry of Gschwind execute an instruction that suspends execution of a thread until an abort condition occurs as taught in Mishaeli.  One of ordinary skill in the art would have been motivated to execute a transactional suspend instruction in a transaction because it advantageously allows a thread to be suspended without needing to be ended or aborted, or without transferring to a supervisor handler (Mishaeli [0109]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify transactional execution performed in Gschwind to execute a predetermined type of instruction that suspends processing of instructions of a thread until an abort is triggered as taught in Mishaeli.  It would have been obvious because allowing a thread to be suspended during transactional execution can allow another thread running in parallel to execute without causing aborts between the threads, thereby allowing the other thread to perform work without unnecessary interruptions caused by conflicts.  It would have also been obvious because other types of suspend instructions and/or power management instructions may not be compatible with transactional memory, and if performed may cause a transaction to abort or end (Mishaeli [0109]).

14.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind, Mishaeli and further in view of Rajwar, PGPUB No. 2007/0260942.

	In regards to claim 9, the overall combination of Gschwind and Mishaeli teach “The apparatus according to claim 8” (see rejection of claim 8 above) “wherein the predetermined type of instruction” (Mishaeli [0112-0113]:  wherein a transactional memory compatible user-level suspend thread instruction may suspend (pause) processing of instructions of a thread until an abort condition occurs).  
	The overall combination of Gschwind and Mishaeli does not teach “instruction specifies a register to store an address indication indicative of the address of the memory access from the other thread that triggered the abort.” The combination of Gschwind and Mishaeli does discuss a predetermined type of instruction that resumes execution of a thread based on an abort and an instruction specifying a register storing an instruction address of the instruction that was executing during the abort. However, the combination of Gschwind and Mishaeli does not discuss the predetermined type of instruction specifying a register storing an address of the memory access from the other thread that triggered the abort.
	Rajwar discusses “a register to store an address indication indicative of the address of the memory access from the other thread that triggered the abort.” ([0025 and 0037]:  wherein a TXDR register stores an address of a memory access from the other thread that triggered the abort).  The combination would have a predetermined type of instruction of Gschwind and Mishaeli specifying an address of a register block that includes a register that stores an address of the memory access from the other thread that triggered an abort as taught in Rajwar.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the predetermined type of instruction of the combination of Gschwind and Mishaeli to specify a register that stores an address of the memory access from the other thread that triggered an abort as taught in Rajwar.  It would have been obvious to one of ordinary skill in the art because identifying the address that caused conflict/abort conditions can be used for debugging purposes, thereby efficiently identifying and correcting errors that occurred during transactional execution (Rajwar [0037]).


15.	Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind, and further in view of Rajwar, PGPUB No. 2007/0260942.

	In regards to claim 11, Gschwind teaches “The apparatus according to claim 10” (see rejection of claim 10 above) “wherein the predetermined type of instruction specifies a register to store an address indication” ([0158, 0160 and 0181]: wherein a predetermined type of instruction (a transaction start/beginning type of instruction) specifies a transaction diagnostic block (which comprises of a plurality of registers to store data) to store an aborted instruction address (address indication))
	Gschwind does not teach “a register to store an address indication indicative of the address of the memory access from the other thread that triggered the abort.” Gschwind does discuss a register storing an instruction address of the instruction that was executing during the abort; however, Gschwind does not discuss the register storing an address of the memory access from the other thread that triggered the abort.
	Rajwar discusses “a register to store an address indication indicative of the address of the memory access from the other thread that triggered the abort.” ([0025 and 0037]:  wherein a TXDR register stores an address of a memory access from the other thread that triggered the abort).  The combination would have a predetermined type of instruction of Gschwind specify an address of a register block  which includes a register that stores an address of the memory access from the other thread that triggered an abort as taught in Rajwar.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transaction diagnostic block of Gschwind to include a register that that stores an address of the memory access from the other thread that triggered an abort as taught in Rajwar.  It would have been obvious to one of ordinary skill in the art because identifying the address that caused conflict/abort conditions can be used for debugging purposes, thereby efficiently identifying and correcting errors that occurred during transactional execution (Rajwar [0037]).

	In regards to claim 12, the overall combination of Gschwind and Rajwar teaches “The apparatus according to claim 11” (see rejection of claim 11 above).
	The overall combination of Gschwind and Rajwar thus far does not teach “wherein the abort cause indication is stored in the same register as the address indication.”  The combination of Gschwind and Rajwar teaches a transaction diagnostic block comprising a plurality of special purpose registers which would store the abort cause indication and the address indication in two separate special purpose registers (Gschwind ([0158, 0160 and 0181] and Rajwar [0037]).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the abort cause indication and address indication of the combination of Gschwind and Rajwar to be stored in the same register as opposed to separate registers.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (storing an abort cause indication and an address indication in a same register) for another (storing an abort cause indication and an address indication in separate registers) for the benefit of added flexibility and saving register storage space (i.e. by using one register to store information opposed to two registers). (MPEP 2143, Example B)

	In regards to claim 13, the overall combination of Gschwind and Rajwar teaches “The apparatus according to claim 11” (see rejection of claim 11 above) “wherein the abort cause indication is stored in a special purpose register separate to the address indication.” (Gschwind ([0158, 0160 and 0181]:  wherein abort cause indication and address indication are stored in separate special purpose registers (Note:  the combination of Gschwind and Rajwar teaches the address indication in the combination of claim 11 and therefore the overall combination of references teach the limitation above))
	The overall combination of Gschwind and Rajwar thus far does not teach 
“indication stored in a general purpose register separate to another indication”.  The combination of Gschwind and Rajwar teaches a transaction diagnostic block comprising a plurality of special purpose registers which would store the abort cause indication and the address indication in two separate special purpose registers (Gschwind ([0158, 0160 and 0181] and Rajwar [0037]).  The combination does not teach storing the information in general purpose registers.
	However, Gschwind discusses the use of general-purpose registers (Gschwind [0057 and 0163]:  wherein general-purpose registers are disclosed).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the abort cause indication and address indication of the combination of Gschwind and Rajwar to be stored in general purpose registers.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (storing an abort cause indication and an address indication in general purpose registers) for another (storing an abort cause indication and an address indication in special purpose registers) for the benefit of added flexibility. (MPEP 2143, Example B)

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL reference “z/Architecture Principles of Operation”, for the teaching a transactional execution facility for IBM architecture, see pages 5-88 to 5-104 and 7-328 to 7-335

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183